Title: From George Washington to Tobias Lear, 15 February 1796
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 15th Feb. 1796
          
          On thursday last I received your letter of —— (now in the hands of Colo. Pickering, & date not remembered).
          The business relative to the Arsenal at the mouth of Shenandoah, has been shamefully neglected: and, (but under the rose I make the observation) I fear with design; for I was continually reminding the Officer whose duty it was to carry the measure into effect, of the improvident delay; and about a fortnight ago, finding the matter remained in Statu quo, I gave a peremptory order for the execution: and was informed since, by the Gentleman, that he had written to you on the subject—How it comes to pass that you should be ignorant of this, at the date of your letter, there being sufficient time for the receipt of the former—is somewhat misterious. Allowances ought, unquestionably, to be made for the multiplied duties of two Offices, which were discharged by one person—but the footing on which this business stood, and my frequent enquiries into it, ought to have produced

more promptness in the Execution. I hope no change in price, will force a change of place; and that the thing will go on as if no delay had happened.
          I am very glad to find that the affairs of the Potomack Company are in so promising a train, and wish Captn Myers may prove an acquisition in the Superintendance of them.
          I pray you to let me have a statement of my account with you; and for informing me precisely, what shares I hold in the Banks of Alexandria and Columbia. My love to Fanny and the Children—and with very great esteem and regard I remain Your Affecte friend & Servt
          
            Go: Washington
          
          
            P.S. Mr White seems to entertain no doubt of a favorable issue to his Mission—but it goes (as every thing else does) slowly.
          
        